                                                          r~~~~~~~
                                                          1 ELECTRO>.'ICALLY FILED
                                                          1 DOC#:                 ·
UNITED STATES DISTRICT COURT                                                                        L
SOUTHERN DISTRICT OF NEW YORK
                                                            1   >   \·r:   Fl! FD·
                                                                                           ·,   L


                                                                                     ··------·---

UNITED STA TES OF AMERICA,
                                                           No. 13 crim. 957 (LTS)
               vs.

ADAM BONANO (1)                                                        ORDER




TO THE UNITED ST ATES MARSHAL
SOUTHERN DISTRICT OF NEW YORK


       Pursuant to the revocation hearing and violation findings made on the record today and for

the reasons stated on the record, it is hereby

       ORDERED that the defendant, Adam Bonano is remanded to the custody of the United

States Marshals pending sentencing.




Dated: New York, New York
       February 21, 2020


                                                   LAURA TAYLOR SWAIN
                                                   United States District Judge
